Citation Nr: 1450947	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-19 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as sleep disturbance or sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression and/or chronic prostatitis with bladder infections, to include any medications taken for such disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In June 2010, November 2011, March 2014, and July 2014, the Board remanded the issue on appeal for additional development.  The case now returns for final appellate review. 

In connection with this appeal, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in December 2009.  A transcript of the hearing is associated with the record on appeal. 

In October 2014, the Veteran submitted additional evidence that has not been considered by the agency of original jurisdiction (AOJ).  However, in an attached statement, as well as in a prior September 2014 statement, the Veteran waived AOJ consideration of this evidence and any future evidence submitted.  See 38 C.F.R. § 20.1304(c) (2014).  Thus, the Board may properly consider the newly received evidence.   

Based on submission of an October 2014 private medical opinion as well as an additional statement from the Veteran's wife, it appears that the Veteran may be raising claims for increased ratings for his service-connected PTSD with depression and chronic prostatitis with bladder infections.  If he does indeed wish to claim entitlement to increased ratings for such disabilities, he should so inform the RO. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

FINDING OF FACT

A sleep disorder, diagnosed as obstructive sleep apnea, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not proximately due to or aggravated by the Veteran's service-connected disabilities, to include any medications taken for such disabilities.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include as secondary to the Veteran's service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent letters in March 2007 and June 2010 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate his service connection claim on a direct and secondary basis and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The Board recognizes that, while the March 2007 letter was sent prior to the initial decision in this case, the June 2010 letter was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in the most recent September 2014 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records, post-service reports of VA and private treatment, and VA examination reports.  Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Additionally, the Veteran was afforded a VA examination in December 2011 with addendums in April 2014 and August 2014 that provided an etiological opinion with rationale.  The Board finds that the VA examination with opinions are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, to include his lay assertions and current complaints, and provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Moreover, in December 2009, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.  § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2009 hearing, the undersigned noted the issue on appeal and information was obtained regarding the Veteran's contentions.  Further, the undersigned requested further information concerning pertinent symptoms since service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include in-service incurrence, current disability, and a nexus between the two as required for direct service connection and a current disability and a nexus between such and the Veteran's service-connected disabilities as required for secondary service connection.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in June 2010, November 2011, March 2014, and July 2014 so that additional medical evidence could be obtained, to include an adequate medical opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in June 2010, the Board directed the AOJ to send the Veteran a VCAA notice informing him of the information and evidence necessary to substantiate his claim on a secondary basis.  Such notice was sent that same month.  The AOJ was also directed to obtain additional VA treatment records.  The record currently includes treatment records dated to March 2014.  Thereafter, in the November 2011 remand, the AOJ was directed to schedule the Veteran for VA examination to address the etiology of his sleep disorder.  As noted above, the Veteran was afforded a VA examination in December 2011.  Subsequently, in March 2014 and July 2014, the Board directed the AOJ to obtain addendum opinions, which was accomplished in April 2014 and August 2014, respectively.  Moreover, as discussed above, the examination report in conjunction with the addendum opinions is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran is seeking service connection for a sleep disorder, claimed as sleep disturbance or sleep apnea, as directly related to his service.  Alternatively, he asserts that his sleep disorder is due to or aggravated by his service-connected disabilities. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, sleep disturbance and/or sleep apnea are not diseases enumerated under 38 C.F.R. § 3.309(a).  As such, service connection for these disabilities may not be established simply based on a showing of continuity of symptomatology.   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent with respect to any complaints of sleep problems or a diagnosis of a chronic sleep disorder.  Importantly, the Veteran's October 1967 service examination prior to discharge was also silent with respect to any findings of a sleep disorder.  In his contemporaneous medical history, the Veteran expressly denied frequent trouble sleeping.  

The Veteran filed his claim seeking service connection for sleep disturbance in March 2007, approximately 40 years after his discharge from active duty service.  Post-service treatment records have been thoroughly reviewed.  In pertinent part, in February 2007, the Veteran and his wife reported that he had excessive daytime somnolence, was a snorer with apneic-like events, and also had jerking movements of his legs when sleeping.  The examiner gave an assessment of rule out sleep disorder and referred the Veteran for a sleep study.  An April 2007 sleep study revealed the presence of obstructive sleep apnea.  It was noted that his history of depression played a role in his sleep disorder because mood had been associated with untreated sleep apnea.  In April 2007, the Veteran reported that the use of Morphine for his prostate condition was allowing him to sleep better.  Another December 2007 VA treatment record indicated that the Veteran suffered from insomnia due to his PTSD. 

In October 2008, the Veteran was provided a C-PAP machine, which he found hard to tolerate.  He was prescribed a sleep aid to be used alongside the C-PAP machine.  Records dated from 2008 to 2010, however, reflect that the Veteran used his C-PAP machine intermittently.  His sleep pattern was noted to be "OK" and he reported that he was mostly disturbed by pain.  Significantly, prior VA treatment records dated in the late 1980s are completely silent with respect to any sleep problems.  

In a July 2008 statement, the Veteran's spouse reported that the Veteran suffered from PTSD and was unable to get a good night's sleep.  In a July 2008 opinion, the Veteran's VA psychiatrist indicated that the Veteran did suffer from PTSD and his symptoms included sleep disturbance.  

At the December 2009 Board hearing, the Veteran and his wife testified that the Veteran's sleep problems were associated with his service-connected PTSD.  They also asserted that she noticed his sleep issues when they got married back in 1980.  

Following the Board's June 2010 remand, in August 2010, the Veteran was afforded a VA mental health examination.  The Veteran reported averaging six hours of sleep per night with initial insomnia and frequent waking.  He stated that he was unable to get used to his C-PAP machine. He would awaken at night due to nocturia as well as to nightmares related to Vietnam.  The examiner diagnosed the Veteran with a "breathing related sleep disorder."  Importantly, the examiner found that the Veteran's sleep disorder was physical in nature, not psychological.  

The Board again remanded the case in November 2011 and, thereafter, the Veteran was afforded a VA examination in December 2011.  At such time, he diagnosed with mild obstructive sleep apnea.  The VA examiner noted that, while obstructive sleep apnea presents a spectrum of symptoms, the basic problem is collapse of or obstruction in the upper airway.  The examiner opined that the Veteran's claims file was reviewed, and the cause of the sleep apnea was idiopathic and it was less than likely that any cause can be attributed to any happening of the Veteran's military experience.  

However, while the examiner found that the Veteran's obstructive sleep apnea was idiopathic in nature and thus not related to his military service, the examiner did not explain why the Veteran's diagnosed mild obstructive sleep apnea was not caused or aggravated by his service-connected PTSD.  As such, the Board remanded the claim in March 2014 for an addendum opinion.  

In an April 2014, an addendum opinion was provided in which the VA examiner stated that it was less likely than not that the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected PTSD with depression.  His rationale was that there was no medical evidence to link PTSD to the development of obstructive sleep apnea. 

However, the Board found that as the opinion did not adequately discuss the Veteran's contentions or medical articles provided by the Veteran's representative suggesting a link between sleep apnea and psychiatric disorder and, thus, remanded the case again in July 2014 for another opinion. 

In an August 2014 addendum, the examiner found that it was less likely as not that the Veteran's sleep disorder, which was diagnosed as mild obstructive sleep apnea, was caused or aggravated beyond the natural progress of the disease by the Veteran service-connected PTSD with depression and/or chronic prostatitis with bladder infection, to include any medications taken for such disabilities.  In rendering such opinion, the examiner had reviewed the complete record, including the Veteran's representative's medical treatises.  In the examiner's opinion, the review of the medical literature finds no repeated objective peer review medical studies that prove that PTSD, prostatitis, or prescriptions to treat these conditions cause or aggravate obstructive sleep apnea. 

The Board again notes that the VA examiner considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.

The Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

Initially, the Board must find that, as there is no evidence of sleep problems in service or for many years after service, service connection for a sleep disorder, claimed as sleep disturbance or sleep apnea, on a direct basis is not warranted.  Again, service treatment records are completely silent with respect to any such findings.  Moreover, the Veteran expressly denied frequent trouble sleeping at discharge.  Post-service treatment records are also silent with respect to any sleep disturbances until approximately February 2007, and the Veteran was first diagnosed with sleep apnea in May 2007.  Moreover, the Veteran and his spouse testified that sleep symptoms were initially present when his spouse noticed such problems when they married around 1980, approximately 13 years after service.  Thus, there is no competent lay or medical evidence of pertinent symptomatology since service.  Importantly, the VA examiner clearly found that the Veteran's sleep disorder, diagnosed as sleep apnea, was not related to service and provided a detailed rationale for this opinion.  There is no competent medical evidence of record to refute this opinion.  Moreover, as the Veteran's current disorder is not a chronic disease listed at 38 C.F.R. § 3.309(a), a continuity of symptoms may not be used to establish service connection.  See Walker, supra.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In the instant case, the Veteran and his spouse are competent to report any in-service problems, as well as pertinent symptomatology since service.  However, they are not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his spouse are nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra. 

The Board now turns to whether the claim may be allowed on a secondary basis.
On this question, the April 2014 and August 2014 VA addendum opinions clearly found that the Veteran's sleep apnea was not caused or aggravated by his service-connected disabilities, to include any medications taken for such disabilities.  As discussed above, the Board finds the examination with addendum opinions to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiner's opinion.

The Board acknowledges that the Veteran's representative has cited to numerous publications suggesting a link between sleep apnea and psychiatric disorders.  In this regard, the Board notes that when medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus. Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"). 

However, in the instant case, the VA examiner considered these articles when forming his opinion concerning the Veteran's sleep disorder and still found no such link.  Moreover, given that these articles are general in nature and do not specifically address the Veteran's disability, they have minimal probative value when weighed against the VA examination and addendum opinions that are specific to the Veteran's case.  In this regard, the examiner had thoroughly considered the Veteran's record and medical history when forming his opinion.  

The Board has also considered the Veteran's and his spouse's statements that they believe his sleep disorder is due to his service-connected disabilities.  However, again, given that the Veteran and his spouse do not have any special medical expertise, the Board must find that they are not competent to give such a medical opinion.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, based on the highly probative VA examination with addendum opinion, service connection is also not warranted on a secondary basis. 

The Board also observes that the Veteran and his spouse have reported sleep disturbances such as insomnia and nightmares associated with the Veteran's PTSD.  Additionally, VA treatment records have provided that his insomnia is associated with his PTSD.  Nevertheless, these symptoms are already contemplated in his current 30 percent disability rating for his PTSD.  In fact, the 30 percent rating criteria for PTSD specifically considers chronic sleep impairment.  See 38 C.F.R. § 4.150, General Rating Formula for Mental Disorders.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14 .  Therefore, to assign an additional rating based on the same sleep symptomatology would be tantamount to pyramiding.  38 C.F.R. 
§ 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (it is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Moreover, at this time, the issue of the propriety of the Veteran's PTSD disability rating is not currently before the Board and, as noted above, if he would like to file a claim for an increased rating, he should so inform the RO.  

Moreover, the Board also recognizes that that the Veteran submitted an October 2014 private opinion indicating that the Veteran's sleep apnea was affecting his depression and anxiety due to an inability to control his sleep apnea with adequate therapy.  Further, the Veteran and his spouse have testified and submitted statements also indicating that his sleep apnea aggravates his service-connected psychiatric disorder.  However, the sole consideration for secondary service connection is whether the service-connected disability has proximately caused and/or aggravated the nonservice-connected disability, rather than vice versa.  See 38 C.F.R. § 3.310.  As such, any evidence that a nonservice-connected disorder is affecting a service-connected disability has no probative value.  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for sleep disturbance or sleep apnea, on a direct and secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a sleep disorder, claimed as sleep disturbance or sleep apnea, is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


